DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 4-9 are pending.

Response to Arguments
Applicant’s arguments, filed 11/18/2021, with respect to the rejection of the claims have been fully considered and are persuasive, particularly in light of the amendment.  The rejection of claims 1 and 4-9 has been withdrawn. 
The applicants have amended the claims with additional structural details mainly to independent claims 1 and 9.  Here, the features include the changes regarding the support frame in relation to the flange plate and the second flange in claim 9, and of how the joining plate is arranged with the flange and flange plate.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach the claimed invention, primarily of the injection device having a heated cylinder and the arrangement of the heating cylinder with the support frame, flange plate, and flange of the heating cylinder.  The closest prior art includes 
The primary references are the JP’684 and Diaconu references regarding the injection device.  The JP reference was used to teach of the flanges and of the heating cylinder of the injection device along with the teaching of the support frame.  
The JP reference lacks teaching of the specifics of the flange and the joining plate with the flange plate of claim 1.  Further, the Diaconu reference having a yoke was used to teach the flange plate and flanges, however, the Diaconu reference lacks the specific arrangement of the joining plate fixed to the flange and sandwiched between the flange and the flange plate, wherein the flange plate is included with the support frame.  The remaining references of Morese, Vining, and Oishi do not cure the deficiencies of the JP’684 and Diaconu references.
Further, in independent claim 9, the primary references of JP’684 and Diaconu lack teaching of the support frame that is located behind second flange in the axial direction.  The particular arrangement of the support frame is not taught in the prior art references and both reference have the support frames that are located in front of the second flange.  The remaining references of Morese, Vining, and Oishi do not cure the deficiencies of the JP‘684 and Diaconu references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726